DETAILED ACTION
This office action is in response to the application filed on 22 February 2021. Claims 1-6 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 22 February 2021 has/have been considered by the examiner (see attached PTO-1449).
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a separator configured to” in Claim 2. The limitation has been interpreted to cover the corresponding structure described in the Specification that achieves the claimed function, and equivalents thereof. Based on a review of the Specification, the above-mentioned limitation corresponds to the structural features in Figs. 1 and 15, elements 3 and 32, and pages 11-12, executing special processes as seen in at least Figs. 4-5, 9-10, and 14, and pages 18-24 and 29-30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kuno et al., JP 2005341467 A (English Translation provided cited in PTO-892), hereby Kuno, in view of Yamada, JP 2002142228 A (English Translation provided cited in PTO-892), hereby Yamada.
Kuno discloses the invention substantially as claimed. Regarding Claim 1, Kuno discloses an imaging element (Figs. 1-4) comprising:
“a pixel portion in which a plurality of pixels are disposed in a two-dimensional matrix, each pixel being configured to generate an image signal by receiving light (Figs. 1-3, and page 3, last three paragraphs, and page 4, first three paragraphs); and 
a color filter including a plurality of filters that have different spectral transmission characteristics from each other in each of a visible region and a near-infrared region and that are disposed on the plurality of pixels, each filter corresponding to each pixel, any one or more of the plurality of filters being configured to transmit light in the near-infrared region (Fig. 1; Fig. 2, elements 31-34; Figs. 2-3, elements 22-23; page 3, last three paragraphs, and page 4, first three paragraphs; Fig. 4, page 3, middle paragraph, and page 4, third to ninth full paragraphs, visually disclosing the plurality of filters having different spectral transmission characteristics from each other (ranging from 400-700nm in the visible and 700nm or more in the near-infrared), and further disclosing video signals R, G1, G2, and B are output), the plurality of filters including a first same-color filter and a second same-color filter which have different transmission wavelength characteristics from each other in a same color wavelength band, have a region with a constant spectral transmittance in . . . the near-infrared region, and have different spectral transmittances from each other in at least one of the visible region and the near-infrared region (Fig. 1; Fig. 2, elements 31-34; Figs. 2-3, elements 22-23; page 3, last three paragraphs, and page 4, first three paragraphs; Fig. 4, page 3, middle paragraph, and page 4, third to ninth full paragraphs, visually disclosing G1 (g1(λ)) and G2 (g2(λ)) filters having different transmission wavelength characteristics from each other in a same color wavelength band (see Fig. 4, (g1(λ)) and (g2(λ)) in the visible and near-infrared regions), having a region with a constant spectral transmittance in the near-infrared region (see Fig. 4, (g1(λ)) and (g2(λ)) having a constant transmittance in the near-infrared region), and having different spectral transmittances from each other in the near-infrared region (see Fig. 4, (g1(λ)) and (g2(λ)) having different spectral transmittances from each other in the near-infrared region)).”
Kuno does not expressly disclose the claimed region with a constant spectral transmittance in each of the visible region and the near-infrared region, Yamada does expressly disclose the following:
“. . . the plurality of filters . . . , have a region with a constant spectral transmittance in each of the visible region and the near-infrared region (Fig. 3, Abstract, and paragraphs [0008]-[0009], [0019], and [0026], disclosing four types of color filters having different filter characteristics and further have constant transmittance irrespective of wavelength in visible light and near-infrared light regions; for further support, see also Claims 7-8; see also paragraph [0056], disclosing RGB signals may be used), . . .”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Kuno and Yamada, to modify the imaging element of Kuno to use the claimed region with a constant spectral transmittance in each of the visible region and the near-infrared region as in Yamada. The motivation for doing so would have been to create the advantage of forming a visible light color image that is almost completely unaffected by near-infrared light, and further output a near-infrared light image that is hardly affected by light (see Yamada, Fig. 3, Abstract, and paragraphs [0008]-[0009], [0019], and [0026]).
Allowable Subject Matter
Claims 2-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record (Kuno, JP 2005341467 A; Yamada, JP 2002142228 A) fails to anticipate or fairly suggest the features of: a separator configured to separate an image signal in the visible region and an image signal in the near-infrared region from each of a first image signal and a second image signal based on a first ratio between a transmittance of the first same-color filter and a transmittance of the second same-color filter in the visible region and a second ratio between a transmittance of the first same-color filter and a transmittance of the second same-color filter in the near-infrared region, the first image signal being generated by the pixel on which the first same-color filter is disposed, the second image signal being generated by the pixel on which the second same-color filter is disposed, along with all other limitations .
Dependent Claims 3-4 are indicated allowable by virtue of their dependencies to the above allowable independent Claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose image signal processing. For example, the following references show similar features in the claims, although not relied upon: Stroker (US 2007/0126894 A1), Figs. 1-6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN M WALSH/Examiner, Art Unit 2482